DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (Chinese Patent Document CN 103867340 A) in view of Martinson (Non Patent Literature, “Mechanical Design for 3D Printing”).
As to claim 1, Kang teaches a body portion (double swirl injector) extending along an axial direction (refer to Examiner’s modified Fig 13 below. The axial direction is indicated); and a plurality of projections (nozzles (2/22)) extending from the body portion along the axial direction and being [] disposed on a surface (upper (3)) of the body portion so as to protrude therefrom (as illustrated in modified Fig 13), wherein each projection (nozzle (2/22)) has a male screw portion (as illustrated in Fig 14, the nozzles 22 each have a male screw portion 221). 

    PNG
    media_image1.png
    478
    838
    media_image1.png
    Greyscale
1
Kang does not teach: a three-dimensional additive manufactured product. 
In one interpretation, the limitations pertaining to additive manufacturing are mere product-by-process limitations which do not limit the device because the device is capable of being made by any reasonable method.
In another interpretation, additive manufacturing imparts some inherent structure to the device. In this interpretation, Examiner finds it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have formed the double swirl injector body portion of Kang by additive manufacturing. It is well known and often practiced to replace products made by so-called traditional manufacturing means with products made by additive manufacturing. See Martinson which teaches a wide variety of components known to be manufactured by other means may be additively manufactured.
Because the additive manufacturing process forms integral parts, the nozzles (2/22) are accordingly obviated to be integrally disposed on the upper (3) of the double swirl injector.
Kang further does not teach the male threads include a following side flank forming a first flank angle with respect to a plane that is perpendicular to an axis of the projection. 
However, as before, Martinson teaches mechanical components, in this case threads, may be printed as long as the thread shape is appropriately modified. See “Screw Threads” on pages 2-3 which discusses how to “break” the rule of printing overhangs in order to form “buttress” threads. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have formed the threads required of Kang with the method of, and therefore the shape of, Martinson. Such a person would have been motivated to do so in order to achieve the threading capabilities of the connection between the nozzle (2) and swirler (5) of Kang, while simultaneously achieving the benefits of 3D printing, such as integral part formation and reduced tooling requirements. 
 Kang in view of Martinson teaches: the first flank angle is not less than 45 degrees. (Martinson page 4 teaches the buttress thread is achieved by forming the following side flank with an angle of 45 degrees).
As to claim 2, Kang in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the male screw portion of each projection includes a leading side flank forming a second flank angle with respect to the plane that is perpendicular to the axis of the projection, and wherein the second flank angle is smaller than the first flank angle (As described by Martinson with respect to “buttress threads” the following flank is 45 degrees, and the leading flank is illustrated as 7 degrees, which is less than 45).
As to claim 3, Kang in view of Martinson teaches the three-dimensional additive manufactured product according to claim 2, but does not teach the second flank angle is zero degrees. 
Rather, Martinson teaches the angle is 7 degrees. In this case, 7 degrees is considered close to 0 degrees. See MPEP § 2144.05: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Specifically, see In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°). In similar situations, the court has held, “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.” Thus, zero degrees is rejected under a prima facie case of obviousness since the disclosed 7 degrees is close to zero; an artisan would have expected devices having thread angles of 7 degrees to have the same properties as device having thread angles of 0 degrees.
As to claim 4, Kang in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the first flank angle is not more than 70 degrees (45 degrees is not more than 70 degrees).
As to claim 5, Kang in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the following side flank has surface roughness with arithmetic average roughness (Ra) of not more than 700 microinches (MPEP § 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” Since the device of Martinson is made by 3D printing, and has the shape of the device as claimed, the property of roughness is considered to correspondingly be anticipated.).
As to claim 6, Kang in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the body portion is a fuel injection element (a double-swirl injector) used for a fuel injector of a liquid rocket engine ([0001]: “This invention relates to liquid rocket engine and fuel gas generator injector”), and wherein each male screw portion (nozzles (2/22) having external threads (221 of Fig 14)) is configured to engage with a respective nut including a female screw portion (The threads 221 engage with a nut portion 5 of Fig 12 having female threads 52 (see Fig 17)) to be able to interpose a predetermined functional member between the body portion and the nut (As shown for example in Fig 12, the nut 5 interposes the tangential sealing groove 222 (which is a functional member) between the body portion 2 and the nut 5.)
Response to Arguments
19.	Applicant’s arguments, see pages 4-5, filed 19 August 2022, with respect to the rejection(s) of claims 1, 2, 4, and 5 under Martinson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang in view of Martinson.
Applicant argues Claim 1 is no longer reasonably rejected by Martinson because of the plurality of projections which each have their own respective screw threads.  This is convincing as Martinson teaches a single screw, not a plurality of screws projecting from a surface.
However, Kang teaches a device having a plurality of projections (nozzles 2/22) from a surface (upper 3), each of the nozzles having external (male) screw threads (threads 221, see Kang Fig. 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 August 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner has modified Kang Fig 13 A-A for clarity. The nut (5), the sleeve (7), midsole (4) and injector housing (6) have been deleted from the Figure. Compare to Fig 12. Also, the middle-two nozzles (2) have been illustrated where otherwise obscured.